COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause numbers:           01-15-00709-CR, 01-15-00710-CR, and 01-15-00711-CR
Style:                   Robert James Martin III v. The State of Texas
Date motion filed*:      January 4, 2016
Type of motion:          Motion for Extension of Time to File Appellate Brief
Party filing motion:     Appellant
Document to be filed:    Appellant’s Brief

If motion to extend time:
       Original due date:                  N/A
       Number of extensions granted:           0         Current Due Date: N/A
       Date Requested:                     N/A (60 days from December 30, 2015)

Ordered that motion is:
       Granted in part
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Although the clerk’s record was filed on November 9, 2015, the reporter’s record has
       not yet been filed and the reporter received an extension until January 29, 2016.
       Accordingly, appellant’s motion for a 60-day extension of time to file his brief is
       denied without prejudice to refiling after the reporter’s record is filed in related cause
       Nos. 01-15-00709-CR, 01-15-00710-CR, and 01-15-00711-CR, when appellant’s brief
       will be due 30 days after the record is complete. See TEX. R. APP. P. 38.6(a)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: January 12, 2016




November 7, 2008 Revision